Opinion of the Court.
Kirkpatrick C. J.
This is an action of debt, founded upon the act of congress of August 2, 1813, for a penalty for selling foreign merchandise without license.
There is a plea to the jurisdiction of the court, and a demurrer thereupon, and a joinder in demurrer.
This demurrer raises a question on which much has been said, and much still remains to be said. It has engaged the highest judicial talents in the United States, and has drawn forth different opinions from different men, and on different occasions.
On a question so much litigated, it would be with much reluctance and still more diffidence, that I should undertake to express an opinion at all. In looking into the second and third articles of the constitution, however,
I feel strongly inclined to the opinion of those who hold that questions arising under the laws of the United States, belong exclusively to the judicial power of the United States, and that congress cannot transfer that power to the State courts.
In leaning to this side of the question, I am very conscious that *1 am influenced by no desire to extend that judicial power, beyond its prescribed limits. It is that feature of the constitution, to which I could never yield my cordial approbation, and in which I have always *40supposed I could see difficulties that could not be overcome.
To enter into argument upon it, would consume more time, than the matter here in controversy is worth, and certainly .could throw no new light upon the subject. Besides, though the construction of the constitution and laws of the United States necessarily belongs to, and upon proper occasions, must be exercised by the judicial power, not only of the United States, but of the individual states also, yet unless it be in very clear and unequivocal cases, it certainly behoves the state judiciaries especially, to yield to the sense of the representatives of the people in congress assembled. A want of suitable deference, and proper caution in this respect, particularly in the collection of the internal revenue, might throw the whole nation into confusion.
Whatever my own impressions may be, therefore, as to the, just construction of the constitution in this respect, yet inasmuch as the act of congress of March 3, 1815, giving the state courts jurisdiction in these cases, is unequivocal; inasmuch as the practice under it, so far as I know, has been universal; and inasmuch as the collection of the revenue depends upon it, and hi this case, the interest of the citizen, can in no way be injured by it, I am constrained to say; the plea must be overruled, and the defendant must answer over, &e.
Rossell J. was of the same opinion.